DETAILED ACTION
This action is responsive to the following communications: Original Application filed on June 7, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0301027 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 11, and 20 are the independent claims. Claims 1-20 are rejected.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/725,584, now U.S. Patent No. 11,354,714, filed on December 23, 2019.

Specification
The Examiner recommends the following amendment to paragraph 0001 of the disclosure:  
“This application is a continuation of U.S. patent application Ser. No. 16/725,584, now U.S. Patent No. 11,354,714, filed Dec. 23, 2019, the disclosure of which is incorporated by reference herein in its entirety.”
This is merely a recommendation, correction is not required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All trademarks are properly marked.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 does not end with a period. See MPEP 608.01(m).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 11,354,714. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Present Application
USPAT 11,354,714
Comment
1. A method for generating one or more user interfaces for onboarding a merchant for use of services of a commerce platform system, the method comprising: 

transmitting, from a merchant system to a commerce platform system, a request for creating a merchant account that onboards the merchant for use of services provided by the commerce platform system; 

in response to executing an onboarding user interface received from the commerce platform, establishing a merchant context for the merchant account in a memory of the merchant system, wherein the merchant context stores a local copy of merchant account data for the merchant account; 

determining, based on data stored in the merchant context, a composition that renders one of a plurality of different user interfaces for collecting a set of the merchant account data associated with the composition; 

determining a subset of merchant account data from the set that is required to comply with a minimum set of account information that will enable the commerce platforms system to perform the services for the merchant; 





rendering, by the merchant system, a first user interface for collecting the subset of merchant account information associated with the composition; 

receiving account information for the subset of merchant account data from the user interface; and 

updating the merchant context with the received account information.
1. A method for generating one or more user interfaces for onboarding a merchant for use of services of a commerce platform system, the method comprising: 

transmitting, from a merchant system to a commerce platform system, a request for creating a merchant account that onboards the merchant for use of services provided by the commerce platform system; 

in response to executing an onboarding user interface received from the commerce platform, establishing a merchant context for the merchant account in a memory of the merchant system, wherein the merchant context stores a local copy of merchant account data for the merchant account; 

determining, based on data stored in the merchant context, a composition that renders one of a plurality of different user interfaces for collecting a set of the merchant account data associated with the composition; 

determining a subset of merchant account data from the set of the merchant account data that is required to comply with a minimum set of account information that will enable the commerce platform system to perform the services for the merchant and is not available within the merchant context at the merchant system; 

rendering, by the merchant system, a first user interface for collecting the subset of merchant account data associated with the composition; 

receiving account information for the subset of merchant account data from the user interface; and 

updating the merchant context with the received account information.
The differences between the present application claim language and the ‘714 language concerns the amendments made to overcome the rejections made in against the ‘714 language during prosecution—issues that appear in the present application that will require correction in this application. See below, concerning the rejections under 35 USC 112(b).

The claims are otherwise identical.
2. The method of claim 1, wherein the first user interface rendered by the merchant system for collecting the subset of merchant account information associated with the composition collects a first portion of the subset of merchant account information, the method further comprising: 

rendering, by the merchant system, a second user interface for collecting a second portion of the subset of merchant account information associated with the composition.
2. The method of claim 1, wherein the first user interface rendered by the merchant system for collecting the subset of merchant account data associated with the composition collects a first portion of the subset of merchant account data, the method further comprising: 

rendering, by the merchant system, a second user interface for collecting a second portion of the subset of merchant account data associated with the composition.
Except for the 112 issues described below, the claims are identical.
3. The method of claim 1, further comprising: 

determining that the subset of merchant account information associated with the composition has been collected; 

determining, based on data stored in the merchant context, a second composition that renders one of a plurality of different user interfaces for collecting a second set of the merchant account data associated with the second composition, wherein the second composition follows the composition in an ordered sequence of compositions that collect merchant account data; 

determining a second subset of merchant account data from the set that is required to comply with the minimum set of account information that will enable the commerce platforms system to perform the services for the merchant; 







rendering, by the merchant system, a second user interface for collecting the second subset of merchant account information associated with the second composition; 

receiving account information for the second subset of merchant account data from the user interface; and 

updating the merchant context with the received account information associated with the second subset.
3. The method of claim 1, further comprising: 

determining that the subset of merchant account data associated with the composition has been collected; 

determining, based on data stored in the merchant context, a second composition that renders one of a plurality of different user interfaces for collecting a second set of the merchant account data associated with the second composition, wherein the second composition follows the composition in an ordered sequence of compositions that collect merchant account data; 

determining a second subset of merchant account data from the second set of merchant account data that is not collectible from the second composition and is required to comply with the minimum set of account information that will enable the commerce platform system to perform the services for the merchant and is not available within the merchant context at the merchant system; 

rendering, by the merchant system, a second user interface for collecting the second subset of merchant account data associated with the second composition; 

receiving account information for the second subset of merchant account data from the user interface; and 

updating the merchant context with the received account information associated with the second subset of merchant account data.
Except for the 112 issues described below, the claims are identical.
4. The method of claim 1, wherein the composition is associated with a form comprising a set of fields corresponding to the set of merchant account data, wherein each field comprises a field applicability attribute that defines whether the associated field is to be rendered in the first user interface, and wherein the merchant system renders the first user interface to collect the subset of merchant account data based on which fields are determined to be applicable.
4. The method of claim 1, wherein the composition is associated with a form comprising a set of fields corresponding to the set of merchant account data, wherein each field comprises a field applicability attribute that defines whether the associated field is to be rendered in the first user interface, and wherein the merchant system renders the first user interface to collect the subset of merchant account data based on a determination of which fields are determined to be applicable and data to be collected within an applicable field is not already within the merchant context.
Except for the 112 issues described below, the claims are identical.
5. The method of claim 4, wherein the subset is determined based on a compliance plan maintained by the commerce platform system, and wherein the compliance plan defines the minimum account data required by the commerce platforms system for each type of merchant account for which the commerce platforms system provides services.
5. The method of claim 4, wherein the subset of merchant account data is determined based on a compliance plan maintained by the commerce platform system, and wherein the compliance plan defines the minimum account data required by the commerce platform system for each type of merchant account for which the commerce platform system provides services.
Except for the 112 issues described below, the claims are identical.
6. The method of claim 5, further comprising: 

determining which fields are applicable for rendering by the composition based on the compliance plan, a merchant account type associated with the merchant being onboarded by the commerce platform system, and data stored within the merchant context associated with the merchant; 

updating the field applicability attributes of the fields determined to be applicable for rendering by the composition; and 

generating, by the composition, the first user interface based on the form and the subset of fields having field applicability attributes indicating applicability to the composition.
6. The method of claim 5, further comprising: 

determining which fields are applicable for rendering by the composition based on the compliance plan, a merchant account type associated with the merchant being onboarded by the commerce platform system, and data stored within the merchant context associated with the merchant; 

updating the field applicability attributes of the fields determined to be applicable for rendering by the composition; and 

generating, by the composition, the first user interface based on the form and the subset of fields having field applicability attributes indicating applicability to the composition.
The claims are identical.
7. The method of claim 1, wherein the composition is one of a sequence of compositions that represents an onboarding flow for collecting account information for any of a plurality of different types of merchant accounts.
7. The method of claim 1, wherein the composition is one of a sequence of compositions that represents an onboarding flow for collecting account information for any of a plurality of different types of merchant accounts.
The claims are identical.
8. The method of claim 1, wherein the composition and the subset of merchant account data is determined based on a type of merchant account being onboarded by the commerce platform system, an onboarding state of the merchant account based on the merchant context, and progress through the sequence of compositions[.]
8. The method of claim 1, wherein the composition and the subset of merchant account data is determined based on a type of merchant account being onboarded by the commerce platform system, an onboarding state of the merchant account based on the merchant context, and progress through the sequence of compositions.
The claims are identical.
9. The method of claim 1, wherein the merchant context comprises a data structure stored in the data store that exposes merchant data within the merchant context to one or more application programming interfaces (APIs) supported by the commerce platform system.
9. The method of claim 1, wherein the merchant context comprises a data structure stored in the data store that exposes merchant data within the merchant context to one or more application programming interfaces (APIs) supported by the commerce platform system.
The claims are identical.
10. The method of claim 1, wherein the merchant account is one of a plurality of different types of merchant account, wherein each of the plurality of different types of merchant account uses the same initial merchant context.
10. The method of claim 1, wherein the merchant account is one of a plurality of different types of merchant account, wherein each of the plurality of different types of merchant account uses the same initial merchant context.
The claims are identical.
11-19
11-19
Non-Transitory CRSM embodiment
20
21
System embodiment


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In each of independent claims 1, 11, and 20, the phrases “subset of merchant account data” and “subset of merchant account information” are used interchangeably. This confusion also appears in a number of dependent claims (see claims 2-4, 8, 12-14, and 18). In all, there are 27 instances of the “subset” phrase: 14 using “data” and 13 using “information.” Additionally, there are other instances where the claims only recite “subset” (see claims 5, 15, and 25) and “second subset” (see claims 3, 13, and 23). This is further complicated with the introduction of subsets of fields (see claims 6 and 16).
This creates issues of indefiniteness.
	Accordingly, independent claims 1, 11, and 20 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome these rejections, the Examiner recommends selecting one version (data or information) for the entire claimset, and furthermore, in the dependent claims which only recite “subset” or “second subset,” to amend the claims to fully recite whichever phrasing is selected. 

	Dependent claims 3 and 13 recite “determining that the subset of merchant account information…has been collected” and “determining a second subset of merchant account data…that is required to comply with the minimum set of account information.” Each of the independent claims recite “determining a subset of merchant account data from the set that is required to comply with a minimum set of account information that will enable the commerce platforms system to perform the services for the merchant.” Given that claims 3 and 13 begin by reciting that the subset of information has been collected, how is there more/other data required to comply with the minimum set of account information? Doesn’t the collection of the subset of merchant account information satisfy the minimum set of account information? If not, how does the invention determine which pieces of required information should be collected in the first subset and which pieces of information should be collected in the second subset?
	Accordingly, dependent claims 3 and 13 are rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claims are interpreted to recite determining a second subset of merchant account information, the second subset not required to comply with the minimum requirements (which would have been fulfilled by the originally collected subset). The Examiner does not have recommended language to suggest, but is open to an interview to discuss potential amendments to overcome these rejections. 

	Dependent claims 7, 9, 10, 17, and 19 are rejected based solely due to their dependence from a rejected claim.

EXAMINER’S NOTE: Applicants are cautioned that if the same amendments are made to the present application claims as were made in the parent application, this would result in the claims of the present application being rejected under 35 USC 101 for statutory double patenting over U.S. Patent No. 11,354,714. 
	Unlike nonstatutory double patenting rejections, a Terminal Disclaimer CANNOT be used to overcome statutory double patenting rejections.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The Examiner has carefully examined independent claims 1, 11, and 20. The closest prior art references of record are U.S. Patent Application Publication No. 2007/0198373 A1 (hereinafter Metcalfe), U.S. Patent Application Publication No. 2014/0297535 A1 (hereinafter Pinkster) and U.S. Patent Application Publication No. 2017/0034256 A1 (hereinafter Lerner).

Claims 1, 11, and 20 are indicated as allowable over Metcalfe, Pinkster, and Lerner at least because the cited combination of references does not appear to teach or suggest the following limitations, recited in one form or another, by independent claims 1, 11, and 20:

in response to executing an onboarding user interface received from the commerce platform, establishing a merchant context for the merchant account in a memory of the merchant system, wherein the merchant context stores a local copy of merchant account data for the merchant account;
determining a subset of merchant account data from the set that is required to comply with a minimum set of account information that will enable the commerce platform system to perform the services for the merchant;

	The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the allowability of the claimed invention.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173